Opinión disidente del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 28 de marzo de 1979
Al pasar juicio sobre la constitucionalidad de la See. 6 dé ia Ley Núm. 25 de 3 de junio de 1960 (18 L.P.R.A. see. 249d), lo hacemos bajo la hipótesis de que la norma tradi-cional de abstención no aplica al caso de autos por estar su-bordinada debido al usufructo histórico que ata esta ley a los partidos políticos y maestros, y la creencia honesta de que por ésta y otras razones el Departamento de Instrucción Pública y los maestros cobijados bajo la misma nunca la im-pugnaran. En este sentido, el caso plantea crudamente el uso y erogación ilegal de fondos públicos con la conformidad y auspicios de una clase — magisterio—de gran ascendencia e influencia en el panorama político del país.
*602Con absoluta respetuosidad a criterios distintos, reite-ramos nuestra convicción judicial — anticipada(1) desde el 3 de agosto de 1976 — de que el subsidio específico a los maestros por participar en campañas políticas, no resiste la prueba de estricto escrutinio judicial formulado en Zachry International v. Tribunal Superior, 104 D.P.R. 267, 277-278 (1975), y es inconstitucional. Apoyamos esta conclusión en varios fundamentos.
Se establecen distinciones discriminatorias, no solo entre dicha clase, sino con referencia a los demás funcionarios gu-bernamentales, algunos de los cuales les está vedado postular sus candidaturas en las lides electorales. Hermina González v. Srio. del Trabajo, 107 D.P.R. 667 (1978). (2) En este último caso, una mayoría del Tribunal suscribió el siguiente lenguaje, aplicable al de autos:
“[E]l discrimen y la erosión política no deben estar al ser-vicio del empleado público-político activo. El interés del Estado en conservar un cuerpo de seguidores públicos diestros compe-tentes y objetivos, posterga toda consideración del reclamo personal del empleado para hacer campaña o lanzar su candidatura a cargo electivo desde la plataforma de su empleo. La incom-patibilidad entre servir al pueblo y servirse a uno mismo hiere la retina. La fundamental igualdad ante la ley impugna y excluye esta doble personalidad de servidor público y político, con ven-tajas y mecanismos de fomento del provecho personal que no tienen ni otros candidatos ni tampoco otros empleados.” (Bas-tardillas nuestras.)
*603Someto al sentido común del lector que esta disposición de ley, en lugar de aislar la política partidista de las escuelas, la fomenta y promueve, desvirtuando el propósito legislativo de “mantener un ambiente docente libre de banderías, prejuicios y pasiones de toda clase.” El estímulo y mensaje son claros, a saber: “maestro entra en política, que mientras se decide si eres o no electo, continuarás devengando tu sueldo sin que rindas servicio pedagógico alguno.” (3) Ello es así pues para un maestro beneficiarse de la licencia con paga tiene que ser certificado como candidato de manera oficial. Esto implica que previamente habrá realizado activamente una campaña como aspirante de un partido político o como candidato indepen-diente en el proceso primarista o de pre-candidatura, cuando todavía labora como maestro.
Esta ley ilustra como en una sociedad erigida sobre bases democráticas, el péndulo puede oscilar a extremos irrazo-nables y peligrosos, a saber, desde una prohibición estatutaria al magisterio de participar activamente en la política (See. 52 de la Ley Escolar Compilada aprobada en 12 de marzo de 1903) hasta la eliminación de este interdicto legislativo con el exceso de una licencia especial con sueldo sin rendir servi-cio alguno.
Confirmaría el decreto de inconstitucionalidad del tribunal de instancia.

 En ocasión de nuestra primera Resolución, en que se hizo constar que los jueces “. . . Díaz Cruz, Irizarry Yunqué y Negrón García expedi-rían por entender que la Ley ... es inconstitucional”, criterio compartido también por el Juez Asociado Señor Torres Rigual.


 El defecto constitucional apuntado prevalecería aun bajo los tér-minos de la opinión allí minoritaria, en el sentido de que “El derecho a ser candidato a un cargo público electivo es un derecho de importancia indisputable, mas no absoluto. El Estado puede legalmente subordinar ese derecho, siempre que el estatuto que se diseñe a tal fin no peque de vague-dad, amplitud excesiva, discrimen u otras fallas constitucionales conocidas, al propósito de establecer un servicio civil desventajado.” (Bastardillas nuestras.)


En el Informe de la Comisión de Carta de Derechos de la Asam-blea Constituyente, al comentar el establecimiento de un sistema de instruc-ción pública, se consigna la existencia de “. . . una íntima correspondencia entre la cultura y la ley.” Diario de Sesiones, Tomo 4, 2564 (ed. 1961). En momentos en que en el país se debate públicamente la crisis y el estado de deterioro físico y académico de las instituciones educativas, y la escasez de medios económicos para afrontar tales problemas y mejorar los sueldos del magisterio, resulta una falta de civilidad la vigencia de la ley que nos ocupa.